Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.	

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 2, the recitation “a switch element” on line 2 is confusing because it is unclear if this is additional “switch element” or a further recitation of the previously claimed “ switch element” on lines 11 and 15  of claim 1 .

                                           Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6 and 16-20  are rejected under 35 USC 103 as being unpatentable over  Burgener et al (US 9,041,484).   


-an amplifier (12 on Figure 1A) and a duplexer (20) having a filter comprising: 
- a series-arm circuit (960D on Figure 2H) disposed on a path that connects a first 5input/output terminal (93A) and a second input/output terminal (93B); and
- a parallel-arm circuit (96G) connected to a node on the path and a ground, 
-wherein the series-arm circuit (96D) includes: a variable capacitor (98D) having a first impedance element (CMIM on Figure 3E), a first switch element (606-614 on Figure 3E) 10connected to the first impedance element (CMIM), and a series-arm resonator (80B) connected in parallel to the first impedance element and the first switch element, 
the parallel-arm circuit includes: a first parallel-arm resonator(80G) and a variable capacitor (98H) having a first switch circuit (606-614 on Figure 3E) 15connected in series to the first parallel-arm resonator (80G), the first switch circuit includes a second switch element, wherein the first switch element and the second switch element each include one or more transistors.
Regarding to claim 18,  wherein the amplifier circuit (12) is a power amplifier that amplifies a radio-frequency transmission signal, and - 89 -Attorney Docket 13457US01CON the radio-frequency transmission signal amplified by 
5Regarding to claim 19,  wherein the amplifier circuit (14) is a low-noise amplifier that amplifies a high-frequency reception signal, and  10the radio-frequency reception signal amplified by the low-noise amplifier is outputted from the first input/output terminal or the second input/output terminal of the radio-frequency filter, see Figure 1A.  
Regarding to claim 20, 15 wherein  a radio frequency (RF) signal processing circuit of Figure 1A that processes a radio-frequency signal to be transmitted by an antenna element (50) and a radio-frequency signal received by the antenna element; and the radio-frequency front-end circuit .
          Burgener discloses the circuit with all limitations of the claimed invention as stated above 
but fails to disclose that:
- a gate width of each of the one or more transistors (606-616) included in 20the second switch element is larger than that of at least one of the one or more transistors (606-616) included in the first switch element as called for in claim 1.  
         However, as well known in the transistor art,  the gate-width and the gate-length of a transistor  determines the threshold of the transistor. Thus, selecting the optimum gate-width of the transistor switches of Burgener as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Burgener is to be used. Lacking of showing any criticality,  it would have been obvious before the effective 
Regarding to claims 2-3,  a skilled artisan realizes that  the switch circuit comprises many stacks of transistors the transistors (606-616) a shown on Figure 3E., see Figure 3E.  Lacking of showing any criticality,  selecting the stack number of the first switch element being different than a stack number of the second switch element of Burgener for the purpose of optimizing the thresholds is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding to claim 4, - 84 -Attorney Docket 13457US01CON wherein the first input/output terminal (93A) 3is a terminal to which radio-frequency electric power is applied, and the node is located on the path between the series-arm circuit 5and the second input/output terminal (94B), see Figure 2H.  
Regarding to claim 5,  wherein the first switch circuit further includes a second impedance 10element that is  a capacitor (CMIN), the second impedance element being connected to the second switch element (606-616), see Figure 3E.  
Regarding to claim 6, wherein 15the first switch circuit includes the second impedance element and the second switch element connected in parallel, see Figure 2H.  



Allowable Subject Matter

          Claims 7-15 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein 20the first switch circuit further includes a third impedance element that is an other of the inductor and the capacitor, the third impedance element being connected in series to the second switch element, and a circuit that that includes the third impedance element and 25the second switch element connected in series is connected in parallel to the second impedance element as combined in claims 7-8.  
-wherein the parallel-arm circuit further includes a second parallel-arm resonator connected in parallel to a circuit that that includes the first 5parallel-arm resonator and the first switch circuit connected in series, wherein a resonant frequency of the first parallel-arm resonator is lower than a resonant frequency of the second parallel-arm resonator, and 10an antiresonant frequency of the first parallel-arm resonator is lower than an antiresonant frequency of the second parallel-arm resonator as combined in claims 9-15.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842